Corrected EXAMINERS AMENDMENT AND REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of May 17, 2022 is acknowledged. It is noted that claims 1 is amended. Claim 2 is canceled.
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Brian J. Teague on July 15, 2022.
4.  	The application has been amended as follows:
 	In the claims:
Claim 1 [as filed in the amendment of 05.17.2022].
Claim 2 (canceled).
Claim 3 (currently amended). 
 	The ground bar of claim [2] 1, wherein the lower hole pair is closer to the lower end of the planar body than are any of the plurality of upper hole pairs.
 Claim 4 (currently amended).
 	The ground bar of claim [2] 1,  wherein one or more of the upper hole pairs are positioned such that an imaginary line passing through a center of each hole of a respective upper hole pair intersects with one of the holes of the lower hole pair or with an imaginary line between the holes of the lower hole pair.
Claim 5 (currently amended).
 	The ground bar of claim [2] 1,  wherein each of the upper hole pairs are positioned such that an imaginary line passing through a center of each hole of a respective upper hole pair intersects with one of the holes of the lower hole pair or with an imaginary line between the holes of the lower hole pair.
Claim 6-10 (original).
Claim 11 (currently amended):
 	A ground bar comprising:
 	an electrically conductive body having a wedge shape in that a width of a top end of the body is greater than a width of a bottom end of the body, wherein the electrically conductive body comprises:
 	a grounding wire connector comprising a lower hole pair defined in the body adapted to have an electrical ground wire selectively affixed thereto; and
 	a plurality of grounded wire connectors comprising a plurality of upper hole pairs defined in the body, wherein each of the plurality of grounded wire connectors are adapted to retain a wire to be grounded such that an axial centerline of each wire to be grounded is aligned with the grounding wire connector.
Claim 12-17 (original).
5.	 Claims 1 and 3-17 are allowed.
6.  	The following is an examiner's statement of reasons for allowance: the reason for allowance has been stated in the previous office action.
7. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831